Title: To John Adams from J. D. Schweighauser, 26 April 1779
From: Schweighauser, John Daniel
To: Adams, John


     
      Sir
      Nantes 26 April 1779
     
     I have the honor of sending you inclose a Letter received per this Morning’s post and altho I expect to have that of seeing you dayly I have thought proper to send it you per this conveyance as if you are on your way here that it can not miss you on the road.
     We have learnt that the french frigate the Surveillante has sent it in two English Privateers at L Orient and sunk three others. The Prince of Nassau with four or five Ships is gone to make a descent on Jersey. One of the Gentleman who goes down to Mindin will deliver you the Bag you ordered for your papers, all the other articles are ready and will be sent when You direct. I shall be happy if you would tell me if you’ll take your wine from Mr. Williams and if you’ll want any white wine—the Captains Steward is come to me to day and I see that there is but 8 dollars per Month allowed him by Congress therefore imagine that he must be cloathed as the seamen who have the same Wages.
     
     Mrs. Schweighauser and family join me in respectfull Compliments to you and am Sir Your mo: humble & mo: obedient Servant
     
      J. Dl. Schweighauser
     
    